Citation Nr: 0814838	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  01-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The Board denied the veteran's claim in July 2007.

2.  In August 2007, the veteran filed a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).

3.  The veteran died on September [redacted], 2007.  

4.  Because of the death of the veteran, the Court vacated 
the Board's July 2007 decision.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the veteran's claim in July 2007.  The 
veteran filed a Notice of Appeal with the Court in August 
2007. The veteran died on September [redacted], 2007.  No party 
sought to be substituted for the veteran as a potential 
accrued benefits recipient.  Because of the death of the 
veteran, the Court vacated the Board's July 2007 decision.  
This was done in December 2007.

Unfortunately, the veteran died during the pendency of the 
appeal to the Court.  As a matter of law, claims do not 
survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits will not now be 
addressed even though the Board's July 2007 decision has been 
vacated.  This is because of the death of the veteran.  The 
appeal must now be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim brought by a 
survivor of the veteran. 38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


